Case 2:20-cv-02586-GW-E Document 4 Filed 03/19/20 Page 1 of 7 Page ID #:64


  1 NANCY SHER COHEN (State Bar No. 81706)
  2 Nancy.Cohen@LathropGPM.com
    RONALD A. VALENZUELA (State Bar No. 210025)
  3 Ronald.Valenzuela@LathropGPM.com
  4 LATHROP GPM LLP
    1888 Century Park East, Suite 1000
  5 Los Angeles, CA 90067
  6 Telephone: (310) 789-4600
    Facsimile: (310) 789-4601
  7
  8 Attorneys for Plaintiffs
  9
 10                        UNITED STATES DISTRICT COURT
 11                      CENTRAL DISTRICT OF CALIFORNIA
 12 ARCONIC INC.; MACOM                          Case No.: 2:20-cv-02586
    CONNECTIVITY SOLUTIONS, LLC (f/k/a
 13 APPLIED MICRO CIRCUITS                       CERTIFICATION AND NOTICE
    CORPORATION); BASF CORPORATION;              OF INTERESTED PARTIES
 14 BAXTER HEALTHCARE CORPORATION;               PURSUANT TO LOCAL RULE
    C. T. L. PRINTING INDUSTRIES, INC.;          7.1-1; CORPORATE
 15 CALIFORNIA HYDROFORMING                      DISCLOSURE STATEMENT
    COMPANY, INC.; COLUMBIA                      PURSUANT TO FRCP 7.1
 16 SHOWCASE & CABINET COMPANY,
    INC.; CROSBY & OVERTON, INC.;
 17 DISNEY ENTERPRISES, INC.; FHL
    GROUP; FORENCO, INC.; GENERAL
 18 DYNAMICS CORPORATION; HERCULES
    LLC (f/k/a HERCULES INCORPORATED);
 19 HEXCEL CORPORATION; HONEYWELL
    INTERNATIONAL INC.;
 20 INTERNATIONAL PAPER COMPANY;
    LOS ANGELES COUNTY
 21 METROPOLITAN TRANSPORTATION
    AUTHORITY; MASCO BUILDING
 22 PRODUCTS CORPORATION; MATTEL,
    INC.; MERCK SHARP & DOHME CORP.;
 23 PILKINGTON GROUP LIMITED; QUEST
    DIAGNOSTICS CLINICAL
 24 LABORATORIES, INC.; RAYTHEON
    COMPANY; SAFETY-KLEEN SYSTEMS,
 25 INC.; SOCO WEST, INC.; SPARTON
    TECHNOLOGY, INC.; THE BOEING
 26 COMPANY; THE DOW CHEMICAL
    COMPANY; TRIMAS CORPORATION;
 27 AND UNIVAR SOLUTIONS USA INC.,
 28                     Plaintiffs,
Case 2:20-cv-02586-GW-E Document 4 Filed 03/19/20 Page 2 of 7 Page ID #:65


  1             v.
  2
  3
  4
  5
    CAL-TRON PLATING, INC.; DENNIS
  6 O’MEARA; ELECTRONIC CHROME &
    GRINDING CO., INC.; DUNCAN
  7 INDUSTRIES, INC.; HALLIBURTON
    ENERGY SERVICES, INC.; MID-WEST
  8 FABRICATING CO.; OMEGA CHEMICAL
    CORPORATION; SANTA FE RUBBER
  9 PRODUCTS, INC.; SUNRISE
    PROPERTIES, LLC; AND VANOWEN
 10 HOLDINGS, LLC; AND DOES 1 – 250,
    INCLUSIVE,
 11
                   Defendants.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:20-cv-02586-GW-E Document 4 Filed 03/19/20 Page 3 of 7 Page ID #:66



 1         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, plaintiffs Arconic
 2 Inc., et al. (“Plaintiffs”) make the following corporate disclosure statements, and
 3 pursuant to Local Rule 7.1-1, the undersigned counsel of record for Plaintiffs certifies
 4 that the parties identified below may have a pecuniary interest in the outcome of this
 5 case. These representations are made to enable the Court to evaluate possible
 6 disqualification or recusal.
 7         1.    Plaintiff Arconic Inc. has no parent corporation and no publicly held
 8 corporation owns ten percent (10%) or more of its stock. Plaintiff Arconic Inc. has a
 9 pecuniary interest in the outcome of this case.
10         2.    Plaintiff MACOM Connectivity Solutions, LLC (f/k/a Applied Micro
11 Circuits Corporation) is a wholly owned subsidiary of MACOM Technology
12 Solutions Holdings, Inc. MACOM Connectivity Solutions, LLC (f/k/a Applied
13 Micro Circuits Corporation) and its parent, MACOM Technology Solutions
14 Holdings, Inc., may have a pecuniary interest in the outcome of this case
15         3.    Plaintiff BASF Corporation is a wholly owned subsidiary of BASF
16 Americas Corporation; BASF Americas Corporation is a wholly owned subsidiary of
17 BASFIN Corporation, which is a majority-owned subsidiary of BASF USA Holding
18 LLC; BASF USA Holding LLC is a wholly owned subsidiary of BASF Nederland
19 BV. BASF Nederland BV is a wholly owned subsidiary of BASF SE (Societas
20 Europaea – “SE”), a publicly traded European company. Plaintiff BASF
21 Corporation, its parent, BASF Americas Corporation, and BASF Americas
22 Corporation’s affiliates BASFIN Corporation, BASF USA Holding LLC, BASF
23 Nederland BV, and BASF SE may have a pecuniary interest in the outcome of this
24 case.
25         4.    Plaintiff Baxter Healthcare Corporation is a wholly owned subsidiary of
26 Baxter International Inc., a publicly held corporation. Plaintiff Baxter Healthcare
27 Corporation and its parent, Baxter International Inc., may have a pecuniary interest in
28 the outcome of this case.


                                             -1-
Case 2:20-cv-02586-GW-E Document 4 Filed 03/19/20 Page 4 of 7 Page ID #:67



 1         5.    Plaintiff C. T. L. Printing Industries, Inc. (formerly known as Cal-Tape
 2 & Label Co.) has no parent corporation and no publicly held corporation owns ten
 3 percent (10%) or more of its stock. Plaintiff C. T. L. Printing Industries, Inc. has a
 4 pecuniary interest in the outcome of this case.
 5         6.    Plaintiff California Hydroforming Company, Inc. has no parent
 6 corporation and no publicly held corporation owns ten percent (10%) or more of its
 7 stock. Plaintiff California Hydroforming Company, Inc. has a pecuniary interest in
 8 the outcome of this case.
 9         7.    Plaintiff Columbia Showcase & Cabinet Company, Inc. has no parent
10 corporation and no publicly held corporation owns ten percent (10%) or more of its
11 stock. Plaintiff Columbia Showcase & Cabinet Company, Inc. has a pecuniary
12 interest in the outcome of this case.
13         8.    Plaintiff Crosby & Overton, Inc. has no parent corporation and no
14 publicly held corporation owns ten percent (10%) or more of its stock. Plaintiff
15 Crosby & Overton, Inc. has a pecuniary interest in the outcome of this case.
16         9.    Plaintiff Disney Enterprises, Inc. is a wholly owned subsidiary of
17 TWDC Enterprises 18 Corp., which is a subsidiary of The Walt Disney Company, a
18 publicly held corporation. Plaintiff Disney Enterprises, Inc., TWDC Enterprises 18
19 Corp. and The Walt Disney Company may have a pecuniary interest in the outcome of
20 this case.
21         10.   Plaintiff FHL Group has no parent corporation and no publicly held
22 corporation owns ten percent (10%) or more of its stock. Plaintiff FHL Group has a
23 pecuniary interest in the outcome of this case.
24         11.   Exchange Building Corporation is the parent corporation of Plaintiff
25 Forenco, Inc. No publicly held corporation owns ten percent (10%) or more of
26 Plaintiff Forenco, Inc.’s stock. Plaintiff Forenco, Inc. and its parent, Exchange
27 Building Corporation, may have a pecuniary interest in the outcome of this case.
28


                                             -2-
Case 2:20-cv-02586-GW-E Document 4 Filed 03/19/20 Page 5 of 7 Page ID #:68



 1         12.     Plaintiff General Dynamics Corporation has no parent corporation and
 2 no publicly held corporation owns ten percent (10%) or more of its stock. Plaintiff
 3 General Dynamics Corporation has a pecuniary interest in the outcome of this case.
 4         13.     Plaintiff Hercules LLC (formerly known as Hercules Incorporated) is a
 5 wholly owned subsidiary of Ashland Global Holdings Inc., a publicly traded
 6 company. Plaintiff Hercules LLC and its parent, Ashland Global Holdings Inc., may
 7 have a pecuniary interest in the outcome of this case.
 8         14.     Plaintiff Hexcel Corporation has no parent corporation and no publicly
 9 held corporation owns ten percent (10%) or more of its stock. Plaintiff Hexcel
10 Corporation has a pecuniary interest in the outcome of this case.
11         15.     Plaintiff Honeywell International Inc. has no parent corporation and no
12 publicly held corporation owns ten percent (10%) or more of its stock. Plaintiff
13 Honeywell International Inc. has a pecuniary interest in the outcome of this case.
14         16.     Plaintiff International Paper Company has no parent corporation and no
15 publicly held corporation owns ten percent (10%) or more of its stock. Plaintiff
16 International Paper Company has a pecuniary interest in the outcome of this case.
17         17.     Plaintiff Masco Building Products Corporation (formerly known as
18 Masco Corporation of Indiana) is a wholly owned subsidiary of Masco Corp., a
19 publicly traded company. Plaintiff Masco Building Products Corporation and its
20 parent, Masco Corp., may have a pecuniary interest in the outcome of this case.
21         18.     Plaintiff Mattel, Inc. has no parent corporation and no publicly held
22 corporation owns ten percent (10%) or more of its stock. Plaintiff Mattel, Inc. has a
23 pecuniary interest in the outcome of this case.
24         19.     Merck & Co., Inc. is the parent corporation of Plaintiff Merck Sharp &
25 Dohme Corp. No other publicly held corporation owns ten percent (10%) or more of
26 Plaintiff Merck Sharpe & Dohme Corp.’s stock. Plaintiff Merck Sharp & Dohme
27 Corp. and its parent, Merck & Co., Inc., may have a pecuniary interest in the outcome
28 of this case.


                                               -3-
Case 2:20-cv-02586-GW-E Document 4 Filed 03/19/20 Page 6 of 7 Page ID #:69



 1         20.     Plaintiff Pilkington Group Limited, formerly known as Pilkinton PLC, is
 2 a wholly owned indirect subsidiary of Nippon Sheet Glass Co., Ltd, a publicly traded
 3 company in Japan. Plaintiff Pilkington Group Limited and its parent, Nippon Sheet
 4 Glass Co., Ltd, may have a pecuniary interest in the outcome of this case.
 5         21.     Plaintiff Quest Diagnostics Clinical Laboratories, Inc. is a wholly owned
 6 subsidiary of Quest Diagnostics Holdings Incorporated, which is a subsidiary of
 7 Quest Diagnostics Incorporated, a publicly held corporation. Plaintiff Quest
 8 Diagnostics Clinical Laboratories, Inc. and its parent, Quest Diagnostics Holdings
 9 Incorporated, and its affiliate Quest Diagnostics Incorporated may have a pecuniary
10 interest in the outcome of this case.
11         22.     Plaintiff Raytheon Company has no parent corporation and no publicly
12 held corporation owns ten percent (10%) or more of its stock. Plaintiff Raytheon
13 Company has a pecuniary interest in the outcome of this case.
14         23.     Plaintiff Safety-Kleen Systems, Inc. is a wholly owned subsidiary of
15 Safety-Kleen, Inc.; Safety-Kleen, Inc. is a wholly owned subsidiary of Clean Harbors,
16 Inc., a publicly traded company. Plaintiff Safety-Kleen Systems, Inc. and its parent,
17 Safety-Kleen, Inc., as well as its affiliate Clean Harbors, Inc. may have a pecuniary
18 interest in the outcome of this case.
19         24.     Brilliant National Services, Inc., a privately held company, is the parent
20 corporation of Plaintiff Soco West, Inc. No publicly held corporation owns ten
21 percent (10%) or more of its stock. Plaintiff Soco West, Inc. and its parent, Brilliant
22 National Services, Inc., may have a pecuniary interest in the outcome of this case.
23         25.     Plaintiff Sparton Technology, Inc. is a wholly owned subsidiary of
24 Sparton Corporation, a publicly traded corporation. Plaintiff Sparton Technology,
25 Inc. and its parent, Sparton Corporation, may have a pecuniary interest in the outcome
26 of this case.
27         26.     Plaintiff The Boeing Company, which has a pecuniary interest in this
28 case, has no parent corporation. As of March 17, 2020, no corporation has filed a


                                               -4-
Case 2:20-cv-02586-GW-E Document 4 Filed 03/19/20 Page 7 of 7 Page ID #:70



 1 Schedule 13 with the U.S. Securities and Exchange Commission disclosing
 2 ownership of 10% or more of Boeing’s stock.
 3         27.   Plaintiff The Dow Chemical Company is a wholly-owned subsidiary of
 4 Dow Inc., which is a publicly-held corporation. No other publicly-held corporation
 5 owns ten percent (10%) or more of The Dow Chemical Company’s stock. The Dow
 6 Chemical Company and its parent, Dow, Inc., may have a pecuniary interest in the
 7 outcome of this case.
 8         28.   Plaintiff TriMas Corporation has no parent corporation and no publicly
 9 held corporation owns ten percent (10%) or more of its stock. Plaintiff TriMas
10 Corporation has a pecuniary interest in the outcome of this case.
11         29.   Univar Solutions, Inc. is the parent corporation of Plaintiff Univar
12 Solutions USA Inc. (formerly known as Univar USA Inc.). No publicly held
13 corporation owns ten percent (10%) or more of Plaintiff Univar Solutions USA Inc.’s
14 stock. Plaintiff Univar Solutions USA Inc. and its parent, Univar Solutions, Inc., may
15 have a pecuniary interest in the outcome of this case.
16
17 DATED: March 18, 2020                   LATHROP GPM LLP
18
19                                         By: /s/ Nancy Sher Cohen
20                                         Attorneys for Plaintiffs
21
22
23
24
25
26
27
28


                                             -5-
